Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendment filed October 13, 2020.
Claims 5, 7, 9, 11, 12, 16, 18, 24-26, 31 and 32 have been canceled.  Claims 4, 6, 10, 13, 15, 17, 23, and 27-30  have been amended.
Claims 1-4, 6, 8, 10, 13-15, 17, 19-23, and 27-30 are pending in the instant application. 
Claims 1-4, 6, 8, 10, 13-15, 17, 19-23, and 27-30 are subject to election/restriction as detailed below:


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Claims 14, 15, 17, 19 and 23 link the inventions of Groups II-IV.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claims, claims 14, 15, 17, 19 and 23.  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Group I, claims 1-4, 6, 8, 10, 13 and 27-30, drawn to a method of treating a motor neuron disease in a subject, comprising administering an effective amount of a nucleic acid molecule encoding a mutant Hspa8 to the subject.
Group II, claim 20, drawn to a method of treating a motor neuron disease in a subject, comprising administering an effective amount of a modulator of Hsa8 to the subject, wherein the modulator is a small molecule, a polynucleotide, or an antibody or antigen-binding portion thereof.
Group III, claim 20 and 21, drawn to a method of treating a motor neuron disease in a subject, comprising administering an effective amount of a modulator of Hsa8 to the subject, wherein the modulator is a small interfering RNA (siRNA) or an antisense molecule.
Group IV, claims 20 and 22, drawn to a method of treating a motor neuron disease in a subject, comprising administering an effective amount of a modulator of Hsa8 to the subject, wherein the modulator comprises a CRISPR/Cas system.
This application does not comply with the requirements of unity of invention (Rules 13.1, 13.2, and 13.3) for the following reasons:  
NOTE:  The present Specification discloses:
“Heat shock 70 kDa protein 8 (Hspa8), also known as Hsp70-8 or Hsc70”
Unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  The inventions do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:  In the instant case, Groups I-IV do not avoid the prior art because US 2015/0004151 A1 (Orphazyme Aps) (hereinafter 'Orphazyme') (submitted and made of record on the Information Disclosure Statement filed May 21, 2020) teaches a method of treating a motor neuron disease in a subject (a method of increasing survival of motor neurons in a chick embryo that would otherwise die during development (a method of treating a motor neuron disease in a subject); paragraph (0375]), comprising administering Hsp70 to the subject (administering Hsp70 to the chick embryo; paragraph (0375]).
NOTE: Orphazyme discloses:
“The cognate Hsp70 member known as Hsc70 is encoded by a gene named hspA8 at 11q24”
Orphazyme also discloses that the alternative name for HSPA8 is Hsc70.  See Orphazyme at Table 1.     
Therefore, there is no common special technical feature which exists between the aforementioned Groups.   
Thus, at least the one invention as detailed in the Groups above cannot therefore be considered a special technical feature, since this invention was already known to one of ordinary skill in the art prior to the current invention.  The expression “special technical features” refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The lack of unity rules hold that a feature known to a person of ordinary skill in the art cannot be considered a special technical feature. Therefore unity of invention is lacking.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.




/TERRA C GIBBS/Primary Examiner, Art Unit 1635